Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to RCE filed 11/02/2021 in which claims 1- 26 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Arguments
4. 	Applicant's arguments filed 11/02/2021 have been fully considered and are not persuasive because claims 1-26 stand rejected under 35 U.S.C. § 103 based on Warren et al. in view of Lemons et al. as discussed in the AFCP decision dated 09/03/2021.

Pending Rejections 
 	Applicant argues that Claims 1-26 stand rejected under 35 U.S.C. § 103 based on Warren in view of Diaz-Lopez. Applicant amends claim 1 to recite "determining, based on the quantity of the received notifications not satisfying a threshold, to trigger an alarm for 
The Office acknowledges that Warren does not disclose "determining, based on the quantity not satisfying a threshold, to trigger an alarm for the premises," as recited in claim 1 prior Application No. Error! Unknown document property name.Docket No.: Error! Unknown document property name.Error! Unknown document property name. and Advisory Action of September 3, 2021to amendment herein. Office Action, at 10. Instead, the Office relies on Diaz-Lopez. Id., at 10 and 11. But even if a person of ordinary skill in the art would have combined teachings of Warren and Diaz-Lopez, which Applicant does not concede, the result would not disclose "determining, based on the quantity of the received notifications [associated with the geographic region, that indicate occurrences of seismic events at other premises] not satisfying a threshold, to trigger an alarm for the premises." Diaz-Lopez describes that "a seismic signal (201) is detected by the accelerometers (202, 203, and 204) ... and converted to electronic signals. These are passed through amplifiers (205, 206, and 207) and are input into the microcontroller (211) for signal analysis." Diaz-Lopez, at col. 5, lines 44-49. Diaz-Lopez further describes that '[t]he pressure sensor (215) is used to distinguish or detect an explosion. While both an earthquake and an explosion will generate detectable vibration signals, an explosion will typically generate much larger changes in pressure which can be used both to detect an explosion and to distinguish associated vibration signals from those of an earthquake. A threshold level is set. If a 
But even assuming, arguendo, that the Diaz-Lopez pressure signal indicates a quantity of something, it does not indicate a "quantity of the received notifications," as recited in claim 1. Instead, Diaz-Lopez's pressure signal is a single signal indicating a pressure measured by a pressure sensor 215 indicated by one seismic signal (201). Diaz-Lopez, at col. 6, lines, 55-57. Further assuming, arguendo, that the Warren security system could be combined with the elements described by Diaz-Lopez, the combination would merely add to the Warren security system the ability to use a single pressure signal "to distinguish ... vibration signals [associated with an explosion] from those of an earthquake." Neither Warren nor Diaz-Lopez teaches or suggests making a determination based on a quantity of notifications, much less "a quantity of received notifications, associated with the geographic region, that indicate occurrences of seismic events at other premises," and combining those references similarly fails to teach or suggest such a determination. Accordingly, combining Warren and Diaz-Lopez fails to teach or suggest "determining, based on the quantity of the received notifications not satisfying a threshold, to trigger an alarm for the premises."10 
   	Examiner respectfully clarifies that the above arguments with respect to Diaz-Lopez et al. are moot since the Claims 1-26 now stand rejected under 35 U.S.C. § 103 based on Warren et al. in view of Lemons et al. (U.S. 6,504,479 B1) as discussed in the AFCP decision mailed 09/03/2021.
Application No. Error! Unknown document property name. Docket No.: Error! Unknown document property name.  	Applicant further argues that Error! Unknown document property name. and Advisory Action of September 3, 2021In addition, the Advisory Action notes two new references Lemons et al. (U.S. Patent No. 6,504,479 B1, "Lemons") and Sherlock et al. 
 	Lemons describes "an integrated security system" that "control[s] all aspects of the burglar alarm, access control, and video security functions positioned at a facility." Lemons, at col. 2, lines 32-34. Lemons also describes that "[a]n example of two different facilities 12 a and 12 b being monitored by a single remote monitoring center 38 is shown in FIG. 8. The monitoring center 38 is connected to each of the facilities 12 a and 12 b via communications channels 36 a and 36 b, respectively. Within each of the facilities 12 a and 12 b are SCU's 14 a and 14 b." Id., at col. 9, lines 3-7. FIG. 8 of Lemons is reproduced below. FIG. 8 


    PNG
    media_image1.png
    249
    383
    media_image1.png
    Greyscale





11
 	Examiner respectfully disagrees and clarifies that Lemons et al. clearly discloses an alarm system for providing an indication of intrusion onto the premises (abstract). Col 3, lines 1-6 the control of a burglar alarm system which may include, but not be limited to, the sensing of any device which indicates an alarm condition such as make/break contacts, PIR devices, radar detectors, etc. Col 8 lines 1-18 & Figs. 1, 4, 8 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38. Further col 9 lines 1-12 & Col 10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which 

 	 Applicant further argues that Application No. Error! Unknown document property name.Docket No.: Error! Unknown document property name.Error! Unknown document property name. and Advisory Action of September 3, 2021Sherlock also fails to cure the deficiencies of Warren, Diaz-Lopez, and Lemons. Sherlock describes "[a] system for monitoring an environment compris[ing] a plurality of sensors." Sherlock, at Abstract. Paragraphs [0051] and [0052] of Sherlock describe that: It will also be seen that events may need to be linked with certain relative timing. Thus, each event in the stored set of linked events may have time limits associated with it. For example, if the processor detects the external door 24-3 opening, it may require that an authentic PIN be entered within 30 seconds. If, for example, the above stored sets of linked events were the only stored events, it will be seen that, if another individual (an intruder) enters the premises 12 through the window 26-1 before the authorised individual had triggered the movement sensor 16-1 having travelled from the external door 24-3, the system 10 would not match this event within the sequence of other events that may have occurred to any stored set of linked events. The system would therefore immediately detect the presence of the intruder and thus the system 10 can generate a suitable alarm. 

 	Claim 1 is thus distinguishable over the cited references for at least the foregoing reasons. Independent claim 8, 14, and 21, while different from claim 1, recite features similar to those in claim 1, and are distinguishable over the cited references for at least similar reasons. Each of the dependent claims 9-13, 15-20, and 22-26 ultimately depends from one of independent claims 1, 8, 14, and 21, and therefore is distinguishable over the cited references by dependence, and further in view of the additional features recited therein. 

 	Examiner respectfully clarifies that the above arguments with respect to Sherlock et al. are moot since the Claims 1-26 now stand rejected under 35 U.S.C. § 103 based on Warren et al. in view of Lemons et al. 
 	Claim 1 is thus not distinguishable over the Warren et al. in view of Lemons et al. The same response applies to Independent claim 8, 14, and 21, since it recites features similar to those in claim 1, and are not distinguishable over the cited references for at least similar reasons. Each of the dependent claims 9-13, 15-20, and 22-26 ultimately depends from one of independent claims 1, 8, 14, and 21, and therefore is 

 	
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2014/0266762 A1) in view of Lemons et al. (US 6,504,479 B1).

 	Regarding claim 1, Warren discloses a method comprising: receiving, by a first computing device and from a second computing device located at a premises associated with a geographic region (para [0028] & fig. 1 teaches of the security system 100 with sensors 101 and control units 102 located in the facility), a notification that indicates an occurrence of a seismic event at the premises (para[0039] - [0044]  & figs. 2-3 teaches of the earthquake response module 200 coupled with earthquake sensor (302) installed at the same facility as control unit 102 &   [0064] – [0065] & Figs. 1-5 teaches of earthquake sensor 508 may be the first to detect the earthquake condition 530 and to generate the earthquake condition message 540 in response to the earthquake response modules 506, within the control unit 502); determining, by the first computing device, a quantity of received notifications, associated with the geographic region, that indicate occurrences of seismic events at other premises (Para[0063]- [0065] & fig. 5 teaches of control units 502, 512, and 522 are installed at unrelated facilities; for example, each of the control units 502, 512, and 522 may be for a separate residence within a geographic area); to trigger an alarm for the premises (para[0029]- [0032] & fig. 1 teaches sensors 101 may, in response to detecting an alarm condition, send an alarm condition message to the control unit 102 and alarm module 113 may validate the alarm condition has occurred); and based on determining to trigger the alarm, causing the alarm to be triggered for the premises (para [0032], [0039] , [0045] & figs. 1, 4 teaches alarm module 113 may cause an alarm 116 to generate an alarm in response to validating the alarm condition has occurred & fig. 7 & para[0078], [0080]  teaches of sensing earthquake conditions and providing an alarm through a control unit). 
 	Warren does not explicitly disclose determining, based on the quantity of the received notifications not satisfying a threshold, to trigger an alarm for the premises. However Lemons discloses determining, based on the quantity of the received notifications not satisfying a threshold, to trigger an alarm for the premises (Col 3, lines 1-6 the control of a burglar alarm system with, the sensing of any device which indicates an alarm condition such as make/break contacts, PIR devices, radar detectors, etc. Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38. In the CU 14 determining that an alarm condition is present. Further col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting and monitoring for earthquake, having a sensor which is configured to sense earthquake conditions and send earthquake condition message to control unit in response to detecting earthquake conditions of Warren with the method of providing the control of a burglar alarm with sensing of any device which indicates an alarm condition of Lemons in order to provide an integrated security system is also capable of reporting the indicated alarm conditions.

 	Regarding claim 2, Lemons further discloses the method, wherein the quantity of the received notifications not satisfying the threshold indicates that the seismic event is not associated with an earthquake or other natural seismic event (col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms).  Motivation to combine as indicated in claim 1.

	Regarding claim 3, Lemons further discloses the method, wherein satisfaction of the threshold indicates one or more of: that a natural seismic event occurred, or an absence of a premises break in (Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38). Motivation to combine as indicated in claim 1.

	Regarding claim 4, Warren further discloses the method, wherein a seismic event comprises one or more of: an earthquake; high winds; a tornado; another type of natural occurrence that shakes a premises; a detonation of an explosive device; or another type of man-made occurrence that shakes a premises (para [0043], [0054] – [0055] & figs. 3-5, 7 teaches seismic events and detecting earthquakes).  

 	Regarding claim 5, Warren further discloses the method, further comprising: based on one or more additional notifications that indicate one or more additional seismic events, sending, to an authority associated with the geographic region, an indication of the one or more additional seismic events (para [0050] teaches of facility to beware of significant events such as an earthquake or tsunami immediately before or after.  For example, a manager for a company with a large data center may want to be alerted to earthquakes, and related events, para [0056] – [0058] & fig. 3 remote earthquake module 330 may receive warnings from the public earthquake early warning system and send earthquake alert messages to control units (such as control units 402 and 102) in communication with the monitoring system 103.  The control units 402 and 102 that receive such an earthquake alert message may generate an alarm to warn persons at the facility, also public earthquake early warning system may send a warning of a tsunami).  

 	Regarding claim 6, Warren further discloses the method, further comprising: determining one or more of: a strength of the seismic event; or a length of time associated with the seismic event (Para [0062], [0068] teaches of dynamically predict the strength of the earthquake condition 530 and direction of the earthquake).  

 	Regarding claim 7, Warren further discloses the method, wherein the notification that indicates the occurrence of the seismic event comprises one or more of: data received from one or more sensors associated with one or more entry points of the premises; one or more time stamps associated with sensor data; a seismic event identifier; or a seismic event confidence value (para[0047] & fig. 3 teaches of earthquake condition notification 322 refers to a communication indicating the occurrence of an earthquake condition 312 detected by an earthquake sensor 302).

para [0028] & fig. 1 teaches of the security system 100 with sensors 101 and control units 102 located in the facility), a notification that indicates an occurrence of a potential natural seismic event (para[0039] - [0041]  & figs. 2-3 teaches of the earthquake response module 200 coupled with earthquake sensor (302) installed at the same facility as control unit 102 &   [0064] – [0065] & Figs. 1-5 teaches of earthquake sensor 508 may be the first to detect the earthquake condition 530 and to generate the earthquake condition message 540 in response to the earthquake response modules 506, within the control unit 502); determining, by the first computing device, a quantity of received notifications, associated with the geographic region, that indicate occurrences of seismic events (Para[0063]- [0065] & fig. 5 teaches of control units 502, 512, and 522 are installed at unrelated facilities; for example, each of the control units 502, 512, and 522 may be for a separate residence within a geographic area); causing an alarm to be triggered for the premises (para [0032], [0039], [0045] & figs. 1, 4 teaches alarm module 113 may cause an alarm 116 to generate an alarm in response to validating the alarm condition has occurred & fig. 7 & para[0078], [0080]  teaches of sensing earthquake conditions and providing an alarm through a control unit). 
 	Warren does not explicitly disclose determining, based on the quantity of the received notifications not satisfying a threshold, that a natural seismic event did not occur; and based on determining that the natural seismic event did not occur, causing an alarm to be triggered for the premises. However Lemons discloses determining, of the received notifications not satisfying a threshold, that a natural seismic event did not occur; and based on determining that the natural seismic event did not occur, causing an alarm to be triggered for the premises (Col 3, lines 1-6 the control of a burglar alarm system with, the sensing of any device which indicates an alarm condition such as make/break contacts, PIR devices, radar detectors, etc. Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38. In the CU 14 determining that an alarm condition is present. Further col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting and monitoring for earthquake, having a sensor which is 

 	Regarding claim 9, Lemons further discloses the method, wherein satisfaction of the threshold indicates one or more of: a natural seismic event, or an absence of a premises break in (Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38). Motivation to combine as indicated in claim 1.

 	Regarding claim 10, Warren further discloses the method, wherein a potential natural seismic event comprises one or more of: an earthquake; high winds; a tornado; or another type of natural occurrence that shakes the premises (para [0043], [0054] – [0055] & figs. 3-5, 7 teaches seismic events and detecting earthquakes). 

 	Regarding claim 11, Warren further discloses the method, further comprising: based on one or more additional notifications that indicate one or more additional potential natural seismic events, sending, to an authority associated with the geographic region, an indication of the one or more additional potential natural seismic events (para [0050] teaches of facility to beware of significant events such as an earthquake or tsunami immediately before or after.  For example, a manager for a company with a large data center may want to be alerted to earthquakes, and related events, [0056] – [0058] & fig. 3 remote earthquake module 330 may receive warnings from the public earthquake early warning system and send earthquake alert messages to control units (such as control units 402 and 102) in communication with the monitoring system 103.  The control units 402 and 102 that receive such an earthquake alert message may generate an alarm to warn persons at the facility, also public earthquake early warning system may send a warning of a tsunami).  

 	Regarding claim 12, Warren further discloses the method, further comprising: determining one or more of: a strength of the potential natural seismic event; or a length of time associated with the potential natural seismic event (Para [0062], [0068] teaches of dynamically predict the strength of the earthquake condition 530 and direction of the earthquake).  

 	Regarding claim 13, Warren further discloses the method, wherein the notification that indicates the occurrence of the potential natural seismic event comprises one or more of: data received from one or more sensors associated with one or more entry points of the premises; one or more time stamps associated with sensor data; a seismic event identifier; or a seismic event confidence value (para[0047] & fig. 3 teaches of earthquake condition notification 322 refers to a communication indicating the occurrence of an earthquake condition 312 detected by an earthquake sensor 302).

 	Regarding claim 14, Warren discloses an apparatus comprising (Figs. 1, 2 security system 100 with control unit 102): one or more processors (Para[0035] & fig. 2 processor 122); and memory storing instructions that (fig. 2 memory 124), when executed by the one or more processors, cause the apparatus to: receive, from a computing device located at a premises associated with a geographic region, a notification that indicates an occurrence of a seismic event at the premises (para[0039]- [0044] & figs. 2-3 teaches of the earthquake response module 200 coupled with earthquake sensor (302) installed at the same facility as control unit 102 &   [0064]– [0065] & Figs. 1-5 teaches of earthquake sensor 508 may be the first to detect the earthquake condition 530 and to generate the earthquake condition message 540 in response to the earthquake response modules 506, within the control unit 502); determine a quantity of received notifications, associated with the geographic region, that indicate occurrences of seismic events at other premises (para[0041] teaches of the earthquake sensor 302 detects one or more earthquake conditions 312 that indicate that an earthquake is occurring); cause the alarm to be triggered for the premises (para [0032], [0039], [0045] & figs. 1, 4 teaches alarm module 113 may cause an alarm 116 to generate an alarm in response to validating the alarm condition has occurred & fig. 7 & para[0078], [0080]  teaches of sensing earthquake conditions and providing an alarm through a control unit). 
of the received notifications not satisfying a threshold, to trigger an alarm for the premises; and based on determining to trigger the alarm. However Lemons discloses determine, based on the quantity of the received notifications not satisfying a threshold, to trigger an alarm for the premises; and based on determining to trigger the alarm (Col 3, lines 1-6 the control of a burglar alarm system with, the sensing of any device which indicates an alarm condition such as make/break contacts, PIR devices, radar detectors, etc. Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38. In the CU 14 determining that an alarm condition is present. Further col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms). It would have been obvious to one having ordinary skill in 

 	Regarding claim 15, Lemons further discloses the apparatus, wherein the quantity of the received notifications not satisfying the threshold indicates that the seismic event is not associated with an earthquake or other natural seismic event (col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms).  Motivation to combine as indicated in claim 14.
Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38). Motivation to combine as indicated in claim 1.

	Regarding claim 17, Warren further discloses the apparatus, wherein a seismic event comprises one or more of: an earthquake; high winds; a tornado; another type of natural occurrence that shakes a premises; a detonation of an explosive device; or another type of man-made occurrence that shakes a premises (abstract & para [0041] - [0045] & figs. 3, 4, 5, 7 teaches of sensing earthquake conditions).  

 	Regarding claim 18, Warren further discloses the apparatus, wherein the instructions, when executed by the one or more processors, cause the apparatus to: based on one or more additional notifications that indicate one or more additional seismic events, send, to an authority associated with the geographic region, an indication of the one or more additional seismic events (para[0050] teaches of facility to beware of significant events such as an earthquake or tsunami immediately before or after.  For example, a manager for a company with a large data center may want to be alerted to earthquakes, and related events, [0056] – [0058] & fig. 3 remote earthquake module 330 may receive warnings from the public earthquake early warning system and send earthquake alert messages to control units (such as control units 402 and 102) in communication with the monitoring system 103.  The control units 402 and 102 that receive such an earthquake alert message may generate an alarm to warn persons at the facility, also public earthquake early warning system may send a warning of a tsunami).  

 	Regarding claim 19, Warren further discloses the apparatus, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine one or more of: a strength of the seismic event; or a length of time associated with the seismic event (Para [0062], [0068] teaches of dynamically predict the strength of the earthquake condition 530 and direction of the earthquake).  

 	Regarding claim 20, Warren further discloses the apparatus, wherein the notification that indicates the occurrence of the seismic event comprises one or more of: data received from one or more sensors associated with one or more entry points of the premises; one or more time stamps associated with sensor data; a seismic event identifier; or a seismic event confidence value (para[0047] & fig. 3 teaches of earthquake condition notification 322 refers to a communication indicating the occurrence of an earthquake condition 312 detected by an earthquake sensor 302).

 	Regarding claim 21, Warren discloses an apparatus comprising (Figs. 1, 2 security system 100 with control unit 102): one or more processors (Para[0035] & fig. 2 processor 122); and memory storing instructions that (fig. 2 memory 124), when executed by the one or more processors, cause the apparatus to: receive, from a computing device located at a premises associated with a geographic region, a notification that indicates an occurrence of a potential natural seismic event (para[0039] - [0044]  & figs. 2-3 teaches of the earthquake response module 200 coupled with earthquake sensor (302) installed at the same facility as control unit 102 &  para [0064] – [0065] & Figs. 1-5 teaches of earthquake sensor 508 may be the first to detect the earthquake condition 530 and to generate the earthquake condition message 540 in response to the earthquake response modules 506, within the control unit 502); determine a quantity of received notifications, associated with the geographic region, that indicate occurrences of seismic events (para[0041] teaches of the earthquake sensor 302 detects one or more earthquake conditions 312 that indicate that an earthquake is occurring);  Page 6 of 9Application No. 16/685,872Docket No.: 007412.04726\UScause an alarm to be triggered for the premises (para [0032], [0039], [0045] & figs. 1, 4 teaches alarm module 113 may cause an alarm 116 to generate an alarm in response to validating the alarm condition has occurred & fig. 7 & para[0078], [0080]  teaches of sensing earthquake conditions and providing an alarm through a control unit). 
  	Warren does not explicitly disclose Second Pieliminary Amendmentdetermine, based on the quantity of the received notifications not satisfying a threshold, that a natural seismic event did not occur; and based on determining that the natural seismic event did not occur. However Lemons discloses determine, based on the quantity of the received notifications not satisfying a threshold, that a natural seismic event did not occur; and based on determining that the natural seismic event did not occur (Col 3, lines 1-6 the control of a burglar alarm system with, the sensing of any device which indicates an alarm condition such as make/break contacts, PIR devices, radar detectors, etc. Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38. In the CU 14 determining that an alarm condition is present. Further col 9 lines -12 & Col10 lines 6-34 teaches if the SCU 14 determines that an alarm condition is present, such as one of the sensors S1 being opened which corresponds to one of the windows W being opened, then a signal is provided to the controller 200. The controller 200 can determine if the intrusion should be a true alarm condition.  For example, the initially sensed intrusion may be a cat in the facility 12 which may not pose a security risk.  In this situation, the controller 200 can differentiate between human and non-human motion and not submit an alarm signal or indication to the monitoring center 38. It is a particular feature of the controller 200 to process acquired images or video from the cameras C in order to detect an actual intrusion onto the facility 12 and to inform an operator located at the monitoring center 38 of such an event, while not providing false alarms). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting and monitoring for earthquake, having a sensor which is configured to sense earthquake conditions and send earthquake condition message to control unit in response to detecting earthquake conditions of Warren with the method of providing the control of a burglar alarm with sensing of any device which indicates an alarm condition of Lemons  

 	Regarding claim 22, Lemons discloses the apparatus, wherein satisfaction of the threshold indicates one or more of: that a natural seismic event occurred, or an absence of a premises break in (Col 8 lines 1-18 teaches of the alarm conditions for example, if the vibration sensor S4 is activated due to a storm or other natural circumstance, the cameras C may be activated to verify the alarm condition.  If no alarm condition is detected, then no alarm is sent to the monitoring center 38). Motivation to combine as indicated in claim 21.

 	Regarding claim 23, Warren further discloses the apparatus, wherein a potential natural seismic event comprises one or more of: an earthquake; high winds; a tornado; or another type of natural occurrence that shakes the premises (abstract & para [0041] - [0045] & figs. 3, 4, 5, 7 teaches of sensing earthquake conditions).  

 	Regarding claim 24, Warren further discloses the apparatus, wherein the instructions, when executed by the one or more processors, cause the apparatus to: based on one or more additional notifications that indicate one or more additional potential natural seismic events, send, to an authority associated with the geographic region, an indication of the one or more additional potential natural seismic events (para[0050] teaches of facility to beware of significant events such as an earthquake or tsunami immediately before or after.  For example, a manager for a company with a large data center may want to be alerted to earthquakes, and related events, para [0056] – [0058] & fig. 3 remote earthquake module 330 may receive warnings from the public earthquake early warning system and send earthquake alert messages to control units (such as control units 402 and 102) in communication with the monitoring system 103.  The control units 402 and 102 that receive such an earthquake alert message may generate an alarm to warn persons at the facility, also public earthquake early warning system may send a warning of a tsunami).  

 	Regarding claim 25, Warren further discloses the apparatus, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine one or more of: a strength of the potential natural seismic event; or a length of time associated with the potential natural seismic event (Para [0062], [0068] teaches of dynamically predict the strength of the earthquake condition 530 and direction of the earthquake).  

 	Regarding claim 26, Warren further discloses the apparatus, wherein the notification that indicates the occurrence of the potential natural seismic event comprises one or more of: data received from one or more sensors associated with one or more entry points of the premises; one or more time stamps associated with sensor data; a seismic event identifier; or a seismic event confidence value (para[0047] & fig. 3 teaches of earthquake condition notification 322 refers to a communication indicating the occurrence of an earthquake condition 312 detected by an earthquake sensor 302).

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425